Case: 17-20450      Document: 00514545228         Page: 1    Date Filed: 07/09/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                   United States Court of Appeals
                                                                            Fifth Circuit

                                      No. 17-20450                        FILED
                                                                       July 9, 2018
                                                                     Lyle W. Cayce
CHARLES RAY WALTON,                                                       Clerk

                                                 Petitioner-Appellant

v.

LORIE DAVIS, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION,

                                                 Respondent-Appellee


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:14-CV-2370


Before JONES, ELROD, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       Charles Ray Walton, Texas prisoner # 1356490, was convicted by a jury
of aggravated sexual assault of a child and sentenced to 40 years of
imprisonment.       He unsuccessfully challenged his conviction and sentence
through a 28 U.S.C. § 2254 petition and a related Federal Rule of Civil
Procedure 60(b) motion, in relation to both of which this court denied a
certificate of appealability (COA). Walton filed a motion in the district court


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-20450     Document: 00514545228     Page: 2   Date Filed: 07/09/2018


                                  No. 17-20450

seeking production of various documents relating to his prosecution and
postconviction proceedings in anticipation of moving this court for
authorization to file a successive § 2254 petition challenging his sexual assault
conviction. The district court denied the motion, and Walton timely appealed.
He moves this court for a COA, which is DENIED as unnecessary. See Preiser
v. Rodriguez, 411 U.S. 475, 500 (1973).
      An indigent defendant has no constitutional right to acquire a copy of his
transcripts or court records for use in a collateral proceeding. See United States
v. MacCollum, 426 U.S. 317, 325-26 (1976). However, 28 U.S.C. § 2250 states
that a movant for a writ of habeas corpus is entitled to copies of court records
without cost where he has been granted leave to proceed IFP and his federal
habeas motion is pending before the court. § 2250; see Walker v. United States,
424 F.2d 278, 278-79 (5th Cir. 1970). The records will not be provided where a
movant contends that he needs them to formulate a claim or to review for facts
that may support a potential habeas petition. See United States v. Carvajal,
989 F.2d 170, 170 (5th Cir. 1993) (28 U.S.C. § 2255 case).
      When Walton moved to furnish the requested records, no § 2254 petition
or other collateral-review application was pending before the district court.
Therefore, the district court had no basis to consider his motion for production.
See Carvajal, 989 F.2d at 170; Walker, 424 F.2d at 278-79. In any event,
Walton sought production of the requested documents for the improper
purpose of “fishing” for possible claims for relief. See Carvajal, 989 F.2d at
170. He made no assertion that the documents were necessary to prevent
injustice in another proceeding. See United States v. Miramontez, 995 F.2d 56,
58 (5th Cir. 1993). And on appeal, Walton neither identifies an error in the
district court’s analysis nor attempts to show a need for production of the




                                        2
    Case: 17-20450     Document: 00514545228      Page: 3   Date Filed: 07/09/2018


                                  No. 17-20450

records. See Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d 744,
748 (5th Cir. 1987); Hughes v. Johnson, 191 F.3d 607, 612-13 (5th Cir. 1999).
      Walton’s appeal is without arguable merit and is accordingly
DISMISSED as frivolous. See Howard v. King, 707 F.2d 215, 220 (5th Cir.
1983); 5TH CIR. R. 42.2.       Walton is CAUTIONED that filing frivolous,
repetitive, or otherwise abusive appeals may invite sanctions, including
dismissal, monetary sanctions, and restrictions on his ability to file pleadings
in this court and any court subject to this court’s jurisdiction.




                                        3